DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Appropriate correction is required for the following:
Claim 1 is objected to because line 14 recites “a RAT” and should recite “the RAT”;
Claim 14 is objected to because in line 2 recites “the first and second GLC” and should recite “a first and a second GLC”;  
Claim 15 is objected to because in line 4 recites “a first generator contactor” and should recite “the first generator contactor” and 
Claim 15 is objected to because in line 4 recites “a second GLC” and should recite “the second GLC”.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/10/2021 & 09/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7-10, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Buzzard (US 2014/0008488) in view of Swearingen (US 2012/0245746).
Regarding Claim 1, Buzzards discloses a system (Abstract) comprising: 
a first AC bus [108a] configured to supply power from a first generator [102a] (FIG. 1, ¶ [0016]); 
a first generator line contactor (GLC) [106a] selectively connecting the first AC bus [108a] to the first generator [102a] (FIG. 1 & ¶ [0020]; As one skilled in the art would appreciate, the various contactors (e.g., contactors 106 a, 106 b, 112, 114 a, and 114 b) associated with the architecture 100 may be used for selectively switching power, and may be used to provide isolation); 
a second AC bus [108b] configured to supply power from a second generator [102b] (FIG. 1 & ¶[0016]); 
a second GLC [106b] selectively connecting the second AC bus [108b] to the second generator [102b] (FIG. 1 & ¶ [0020]; “As one skilled in the art would appreciate, the various contactors (e.g., contactors 106 a, 106 b, 112, 114 a, and 114 b) associated with the architecture 100 may be used for selectively switching power, and may be used to provide isolation”); 
an auxiliary generator line contactor (ALC) [112] connected to selectively supply power to the first [108a] and second [108b] AC buses from an auxiliary generator [110] (FIG. 1 & ¶ [0017-0018]; the auxiliary generator 110 may be coupled to the variable frequency converter/motor controller 104 a via a line contactor 112, a bus tie contactor 114 a, and the AC bus 108 a. Similarly, the auxiliary generator 110 may be coupled to the variable frequency converter/motor controller 104 b via the line contactor 112, a bus tie contactor 114 b, and the AC bus 108 b); 
a first bus tie contactor (BTC) [114a] electrically connecting between the first GLC [106a] and the ALC [112] (FIG. 1 & ¶ [0020]; As one skilled in the art would appreciate, the various contactors (e.g., contactors 106 a, 106 b, 112, 114 a, and 114 b) associated with the architecture 100 may be used for selectively switching power, and may be used to provide isolation);
a second BTC [114b] electrically connecting between the ALC [112] and the second GLC [106b] (FIG. 1 & ¶ [0020]; As one skilled in the art would appreciate, the various contactors (e.g., contactors 106 a, 106 b, 112, 114 a, and 114 b) associated with the architecture 100 may be used for selectively switching power, and may be used to provide isolation).
Buzzard is silent to disclose:
a ram air turbine (RAT) automatic deployment controller operatively connected to the first GLC, the second GLC, the ALC, the first BTC, and the second BTC to automatically deploy a RAT based on the combined status of the first GLC, the second GLC, the ALC, the first BTC, and the second BTC.
Swearingen teaches:
a ram air turbine (RAT) [4] automatic deployment controller [2] operatively connected to A first GLC [GLC1], A second GLC [GLC2] and A ALC [ALC] (FIG. 1-2 & ¶ [0003-0004]).
MOREOVER, Swearingen ¶ [0001] states (X) “a controller for a ram air turbine that may incorporate a possible embodiment. FIG. 2 is a schematic diagram of “digital logic for the controller that performs a method of automatic ram air turbine” deployment according to a possible embodiment.
One of ordinary skilled in the art would recognize that incorporating Swearingen’s controller for a ram air turbine “digital logic” (refer to X), such “logic” can be incorporated to control ALL the combined CONTACTORS;
THEREFORE, the combination of Buzzard teachings with the Swearing system disclose: 
a ram air turbine (RAT) [Swearing:4] automatic deployment controller [Swearing:2] operatively BE connected to the first GLC [Buzzard:106a], the second GLC [Buzzard:106b], the ALC [Buzzard:112], the first BTC [Buzzard:114a], and the second BTC [Buzzard:114b] to automatically deploy a RAT [Swearing:4] based on the combined status of the first GLC [Buzzard:106a], the second GLC [Buzzard:106b], the ALC [Buzzard:112], the first BTC [Buzzard:114a], and the second BTC [Buzzard:114b].
For that reason, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Swearingen ram air turbine (RAT) automatic deployment controller operatively connected to Buzzard’s system. One would be motivated to do so in order to “automatically deploy a RAT based on the combined status of the first GLC, the second GLC, the ALC, the first BTC, and the second BTC” to be used in an aircraft during emergency power conditions arising in flight and to prevent such deployment whilst the aircraft sits on the ground during ground operations.
Regarding Claim 2, Buzzard in view of Swearingen disclose the system as recited in claim 1 [see rejected Claim 1].
The combination of Buzzard with Swearingen discloses:
a ram air turbine (RAT) automatic deployment controller operatively connected to the first GLC, the second GLC, the ALC, the first BTC, and the second BTC to automatically deploy a RAT based on the combined status of the first GLC, the second GLC, the ALC, the first BTC, and the second BTC (see Claim 1 above).
It would be obvious to one of ordinary skilled in the art for the modified system to “incorporate” a LOGIC DESIGN (refer to X) to operate ALL contactors and RAT automatic deployment controller to – 
wherein the RAT automatic deployment controller is configured to deploy the RAT only if the first BTC and second BTC are both open or the ALC is open, and the first GLC and the second GLC are both open;
since “opening” or “closing” contactors can be programed in Swearingen controller [2] to “only if the first BTC and second BTC are both open or the ALC is open, and the first GLC and the second GLC are both open”;
One would be motivated to do so in order to provide specific commands when to “open” and close” contactors as needed by the controller – for instance “emergency power”.
Regarding Claim 3, Buzzard in view of Swearingen disclose the system as recited in claim 1 [see rejected Claim 1].
The combination of Buzzard with Swearingen discloses:
“a ram air turbine (RAT) automatic deployment controller operatively connected to the first GLC, the second GLC, the ALC, the first BTC, and the second BTC to automatically deploy a RAT based on the combined status of the first GLC, the second GLC, the ALC, the first BTC, and the second BTC” (see rejected Claim 1-2) & logic design (refer to X).
MOREOVER – The combination of Buzzard with Swearingen discloses further comprising: 
a first GLC auxiliary status contact connected to provide status of the first GLC to the RAT automatic deployment controller (THE first GLC auxiliary status contact “provides status” WHEN such contactor “opens” or “closes” THAT is operated by RAT automatic deployment controller); 
a second GLC auxiliary status contact connected to provide status of the second GLC to the RAT automatic deployment controller (THE second GLC auxiliary status contact “provides status” WHEN such contactor “opens” or “closes” THAT is operated by RAT automatic deployment controller); 
an ALC auxiliary status contact connected to provide status of the ALC to the RAT automatic deployment controller (THE ALC auxiliary status contact “provides status” WHEN such contactor “opens” or “closes” THAT is operated by RAT automatic deployment controller); 
a first BTC auxiliary status contact connected to provide status of the first BTC to the RAT automatic deployment controller (THE first BTC auxiliary status contact “provides status” WHEN such contactor “opens” or “closes” THAT is operated by RAT automatic deployment controller); and 
a second BTC auxiliary status contact connected to provide status of the second BTC to the RAT automatic deployment controller (THE second BTC auxiliary status contact “provides status” WHEN such contactor “opens” or “closes” THAT is operated by RAT automatic deployment controller).
Regarding Claim 4, Buzzard in view of Swearingen disclose the system as recited in claim 3 [see rejected Claim 3].
The combination of Buzzard with Swearingen discloses:
“a ram air turbine (RAT) automatic deployment controller operatively connected to the first GLC, the second GLC, the ALC, the first BTC, and the second BTC to automatically deploy a RAT based on the combined status of the first GLC, the second GLC, the ALC, the first BTC, and the second BTC” (see rejected Claim 1-2) & logic design (refer to X).
MOREOVER – The combination of Buzzard with Swearingen discloses further comprising: 
wherein the first and second GLC auxiliary status contacts, the ALC auxiliary status contact, and the first and second BTC auxiliary status contacts are all connected to the RAT automatic deployment controller individually (Since the “contactors” are independent from each other).
Regarding Claim 7, Buzzard in view of Swearingen disclose the system as recited in claim 1 [see rejected Claim 1].
Buzzard further discloses further comprising the first [102a] and second generators [102b] respectively connected to the first [106a] and second GLC's [106b] (FIG. 1 & ¶ [0014]).
Regarding Claim 8, Buzzard in view of Swearingen disclose the system as recited in claim 7 [see rejected Claim 7].
Buzzard further discloses further comprising the auxiliary generator [110] connected to the ALC [112] (FIG. 1 ¶ [0014]).
Regarding Claim 9, Buzzard in view of Swearingen disclose the system as recited in claim 1 [see rejected Claim 1].
Swearingen further discloses disclose further comprising the RAT [4] operatively connected to be controlled for automatic deployment by the RAT automatic deployment controller [2] (FIG. 1 & ¶ [0003]; The automatic deployment system 2 may engage a ram air turbine deployment solenoid 28 that deploys the ram air turbine 4 when the automatic deployment system 2 determines that the aircraft 6 is airborne).
It would have been obvious to modify “the RAT operatively connected to be controlled for automatic deployment by the RAT automatic deployment controller” in the modified system to allow automatic deployment of the ram air turbine only upon the occurrence of a sequence of aircraft system conditions.
Regarding Claim 10, Buzzard discloses a method of distributing power (Abstract) comprising: 
supplying power to at least one of a first AC bus [108a] and a second AC bus [108b] from at least one of a first generator [102a], a second generator [102b] and/or an auxiliary generator [110] (FIG. 1 & ¶[0014]). 
Buzzard is silent to:
automatically deploying a ram air turbine (RAT) if the first and second AC buses are powered off.
Swearingen teaches:
automatically deploying a ram air turbine (RAT) [2] if the first and second AC buses are powered off (FIG. 1-2 as shown in TABLE 5 when 0s are the inputs).
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Swearingen teachings (see a) into Buzzard’s system. One would be motivated to do so in order for a ram air turbine for an aircraft deploying only when emergency power conditions arise in flight and to prevent such deployment whilst the aircraft sits on the ground during ground operations.
Regarding Claim 12, Buzzard in view of Swearingen disclose the method as recited in claim 10.
Swearingen further discloses wherein automatically deploying the RAT includes not having a human user deploy the RAT (¶ [0003]; 2 is AUTOMATIC).
It would have been obvious for the modified system to “automatically deploying the RAT includes not having a human user deploy the RAT” to allow automatic deployment of the ram air turbine only upon the occurrence of a sequence of aircraft system conditions.
Regarding Claim 13, Buzzard in view of Swearingen disclose the method as recited in claim 10.
Swearingen further discloses wherein automatically deploying the RAT is only performed if the RAT is onboard an aircraft in flight (¶ [0002]; In particular, automatic deployment of the ram air turbine should only be able to occur when the aircraft is airborne).
It would have been obvious for the modified system to “wherein automatically deploying the RAT is only performed if the RAT is onboard an aircraft in flight” to allow automatic deployment of the ram air turbine only upon the occurrence of a sequence of aircraft system conditions.
Regarding Claim 14, Buzzard in view of Swearingen disclose the method as recited in claim 10.
Buzzards further discloses the first and second GLC's [106a & 106b], a first bus tie contactor (BTC) [114a] a second BTC [114b] and an auxiliary generator line contactor (ALC) [112] (FIG. 1).
Swearingen further discloses automatically deploying [by 2] the RAT [4] (FIG. 1-2 & ¶ [0003-0004])
It would be obvious to one of ordinary skilled in the art for the modified system to operate contactors and RAT automatic deployment controller to – 
wherein automatically deploying the RAT is only performed if the first and second GLC's are open and a first bus tie contactor (BTC) a second BTC are both open or an auxiliary generator line contactor (ALC) is open;
since “opening” or “closing” contactors can be programed in Swearingen controller [2] to “if the first and second GLC's are open and a first bus tie contactor (BTC) a second BTC are both open or an auxiliary generator line contactor (ALC) is open”.
One would be motivated to do so in order to provide specific commands when to “open” and close” contactors as needed by the controller – for instance for emergency power.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-15 are rejected under 35 U.S.C. 101 as claiming the same invention as that of Claim 1-11 of prior U.S. Patent No. 11,108,349. This is a statutory double patenting rejection.
The Examiner provides a side-by-side comparison of the pending invention's claim with the patented claim in the table below, as evidence to support his rejection.
WHERE – 
The Present Invention’s Claims 1-3 & 5 are the same limitations as in Pat 348’s Claim 1;
The Present Invention’s Claim 4 is the same limitation as in Pat 348’s Claim 2;
The Present Invention’s Claim 7 is the same limitation as in Pat 348’s Claim 3;
The Present Invention’s Claim 8 is the same limitation as in Pat 348’s Claim 4;
The Present Invention’s Claim 9 is the same limitation as in Pat 348’s Claim 5;
The Present Invention’s Claim 1-2 & 6 are the same limitation as in Pat 348’s Claim 6;
The Present Invention’s Claim 10-11 is the same limitation as in Pat 348’s Claim 7;
The Present Invention’s Claim 12 is the same limitation as in Pat 348’s Claim 8;
The Present Invention’s Claim 13 is the same limitation as in Pat 348’s Claim 9;
The Present Invention’s Claim 14 is the same limitation as in Pat 348’s Claim 10;
The Present Invention’s Claim 10 & 14-15 is the same limitation as in Pat 348’s Claim 11.

PRESENT INVENTION
17/315,597
US PATENT
11,108,349
CLAIM 1
A system comprising: 
a first AC bus configured to supply power from a first generator; 
a first generator line contactor (GLC) selectively connecting the first AC bus to the first 5generator; 
a second AC bus configured to supply power from a second generator; 
a second GLC selectively connecting the second AC bus to the second generator; 
an auxiliary generator line contactor (ALC) connected to selectively supply power to the first and second AC buses from an auxiliary generator; 10a first bus tie contactor (BTC) electrically connecting between the first GLC and the ALC; 
a second BTC electrically connecting between the ALC and the second GLC; and 
a ram air turbine (RAT) automatic deployment controller operatively connected to the first GLC, the second GLC, the ALC, the first BTC, and the second BTC to automatically deploy 15a RAT based on the combined status of the first GLC, the second GLC, the ALC, the first BTC, 
and the second BTC.

CLAIM 2
The system as recited in claim 1,
wherein the RAT automatic deployment controller is configured to deploy the RAT only if the first BTC and second BTC are both open or the ALC is 20open, and the first GLC and the second GLC are both open.

CLAIM 3
The system as recited in claim 2,
further comprising: 10 92061006v.1Docket No. 1590052.185US3 125663US02 
a first GLC auxiliary status contact connected to provide status of the first GLC to the RAT automatic deployment controller; 
a second GLC auxiliary status contact connected to provide status of the second GLC to the RAT automatic deployment controller; 
5an ALC auxiliary status contact connected to provide status of the ALC to the RAT automatic deployment controller; 
a first BTC auxiliary status contact connected to provide status of the first BTC to the RAT automatic deployment controller; and 
a second BTC auxiliary status contact connected to provide status of the second BTC to 10the RAT automatic deployment controller.

CLAIM 5
The system as recited in claim 3,
wherein the first and second GLC auxiliary status contacts are connected to the RAT automatic deployment controller in series with one another and are connected in series with the ALC auxiliary status contact, and wherein the first and second BTC auxiliary status contacts are connected in series with each other and are connected in parallel with the ALC auxiliary status contact.
CLAIM 1
1. A system comprising:
a first AC bus configured to supply power from a first generator;
a first generator line contactor (GLC) selectively connecting the first AC bus to the first generator;
a second AC bus configured to supply power from a second generator;
a second GLC selectively connecting the second AC bus to the second generator;
an auxiliary generator line contactor (ALC) connected to selectively supply power to the first and second AC buses from an auxiliary generator;
a first bus tie contactor (BTC) electrically connecting between the first GLC and the ALC;
a second BTC electrically connecting between the ALC and the second GLC; and
a ram air turbine (RAT) automatic deployment controller operatively connected to the first GLC, the second GLC, the ALC, the first BTC, and the second BTC to automatically deploy the RAT based on the combined status of the first GLC, the second GLC, the ALC, the first BTC, 
and the second BTC, 



wherein the RAT automatic deployment controller is configured to deploy the RAT only if the first BTC and second BTC are both open or the ALC is open, and the first GLC and the second GLC are both open, 



further comprising:
a first GLC auxiliary status contact connected to provide status of the first GLC to the RAT automatic deployment controller;
a second GLC auxiliary status contact connected to provide status of the second GLC to the RAT automatic deployment controller;
an ALC auxiliary status contact connected to provide status of the ALC to the RAT automatic deployment controller;
a first BTC auxiliary status contact connected to provide status of the first BTC to the RAT automatic deployment controller; and
a second BTC auxiliary status contact connected to provide status of the second BTC to the RAT automatic deployment controller, 



wherein the first and second GLC auxiliary status contacts are connected to the RAT automatic deployment controller in series with one another and are connected in series with the ALC auxiliary status contact, and wherein the first and second BTC auxiliary status contacts are connected in series with each other and are connected in parallel with the ALC auxiliary status contact.
CLAIM 4
The system as recited in claim 3, 
wherein the first and second GLC auxiliary status contacts, the ALC auxiliary status contact, and the first and second BTC auxiliary status contacts are all connected to the RAT automatic deployment controller individually.
CLAIM 2
The system as recited in claim 1, 
wherein the first and second GLC auxiliary status contacts, the ALC auxiliary status contact, and the first and second BTC auxiliary status contacts are all connected to the RAT automatic deployment controller individually.
CLAIM 7
The system as recited in claim 1, 
further comprising the first and second generators respectively connected to the first and second GLC's.
CLAIM 3
The system as recited in claim 1, 
further comprising the first and second generators respectively connected to the first and second GLC's.
CLAIM 8
The system as recited in claim 7, 
further comprising the auxiliary generator connected to 10the ALC.
CLAIM 4
The system as recited in claim 3, 
further comprising the auxiliary generator connected to the ALC.
CLAIM 9
The system as recited in claim 1, 
further comprising the RAT operatively connected to be controlled for automatic deployment by the RAT automatic deployment controller.
CLAIM 5
The system as recited in claim 1, 
further comprising the RAT operatively connected to be controlled for automatic deployment by the RAT automatic deployment controller.
CLAIM 1
A system comprising: 
a first AC bus configured to supply power from a first generator; 
a first generator line contactor (GLC) selectively connecting the first AC bus to the first 5generator; 
a second AC bus configured to supply power from a second generator; 
a second GLC selectively connecting the second AC bus to the second generator; 
an auxiliary generator line contactor (ALC) connected to selectively supply power to the first and second AC buses from an auxiliary generator; 10a first bus tie contactor (BTC) electrically connecting between the first GLC and the ALC; 
a second BTC electrically connecting between the ALC and the second GLC; and 
a ram air turbine (RAT) automatic deployment controller operatively connected to the first GLC, the second GLC, the ALC, the first BTC, and the second BTC to automatically deploy 15a RAT based on the combined status of the first GLC, the second GLC, the ALC, the first BTC, 
and the second BTC.

CLAIM 2
The system as recited in claim 1,
wherein the RAT automatic deployment controller is configured to deploy the RAT only if the first BTC and second BTC are both open or the ALC is 20open, and the first GLC and the second GLC are both open.

CLAIM 6 
The system as recited in claim 2,
wherein the RAT automatic deployment controller is configured to deploy the RAT only if the following logical condition is met: 11 92061006v.1Docket No. 1590052.185US3 125663US02 
an air mode is detected for an aircraft onboard which the RAT is located; the first GLC is open; the second GLC is open; and the ALC is open OR the first and second BTC's are both open.
CLAIM 6
A system comprising:
a first AC bus configured to supply power from a first generator;
a first generator line contactor (GLC) selectively connecting the first AC bus to the first generator;
a second AC bus configured to supply power from a second generator;
a second GLC selectively connecting the second AC bus to the second generator;
an auxiliary generator line contactor (ALC) connected to selectively supply power to the first and second AC buses from an auxiliary generator;
a first bus tie contactor (BTC) electrically connecting between the first GLC and the ALC;
a second BTC electrically connecting between the ALC and the second GLC; and
a ram air turbine (RAT) automatic deployment controller operatively connected to the first GLC, the second GLC, the ALC, the first BTC, and the second BTC to automatically deploy the RAT based on the combined status of the first GLC, the second GLC, the ALC, the first BTC, 
and the second BTC, 



wherein the RAT automatic deployment controller is configured to deploy the RAT only if the first BTC and second BTC are both open or the ALC is open, and the first GLC and the second GLC are both open 



wherein the RAT automatic deployment controller is configured to deploy the RAT only if the following logical condition is met:
an air mode is detected for an aircraft onboard which the RAT is located; the first GLC is open; the second GLC is open; and the ALC is open OR the first and second BTC's are both open.
CLAIM 10
A method of distributing power comprising: supplying power to at least one of a first AC bus and a second AC bus from at least one of a first generator, a second generator and/or an auxiliary generator; and 
automatically deploying a ram air turbine (RAT) if the first and second AC buses are powered off.

CLAIM 11
The method as recited in claim 10,
wherein automatically deploying the RAT includes automatically deploying the RAT when the auxiliary generator is available to provide power but is not connected to either of the first or second AC buses.
CLAIM 7

A method of distributing power comprising:
supplying power to at least one of a first AC bus and a second AC bus from at least one of a first generator, a second generator and/or an auxiliary generator; and
automatically deploying a ram air turbine (RAT) if the first and second AC buses are powered off,


wherein automatically deploying the RAT includes automatically deploying the RAT when the auxiliary generator is available to provide power but is not connected to either of the first or second AC buses.
CLAIM 12
The method as recited in claim 10, 
wherein automatically deploying the RAT includes not having a human user deploy the RAT.
CLAIM 8
The method as recited in claim 7, 
wherein automatically deploying the RAT includes not having a human user deploy the RAT.
CLAIM 13
The method as recited in claim 10,
wherein automatically deploying the RAT is only performed if the RAT is onboard an aircraft in flight.
CLAIM 9
The method as recited in claim 7,
wherein automatically deploying the RAT is only performed if the RAT is onboard an aircraft in flight.
CLAIM 14
The method as recited in claim 10,
wherein automatically deploying the RAT is only performed if the first and second GLC's are open and a first bus tie contactor (BTC) a second 10BTC are both open or an auxiliary generator line contactor (ALC) is open.
CLAIM 10
The method as recited in claim 7,
wherein automatically deploying the RAT is only performed if a first and a second GLC's are open and a first bus tie contactor (BTC) a second BTC are both open or an auxiliary generator line contactor (ALC) is open.
CLAIM 10
A method of distributing power comprising: supplying power to at least one of a first AC bus and a second AC bus from at least one of a first generator, a second generator and/or an auxiliary generator; and 
automatically deploying a ram air turbine (RAT) if the first and second AC buses are powered off.

CLAIM 14
The method as recited in claim 10,
wherein automatically deploying the RAT is only performed if the first and second GLC's are open and a first bus tie contactor (BTC) a second BTC are both open or an auxiliary generator line contactor (ALC) is open.

CLAIM 15
The method as recited in claim 14,
wherein automatically deploying the RAT is performed only if the following logical condition is met: 
an air mode is detected for an aircraft onboard which the RAT is located; 
15a first generator line contactor (GLC) selectively connecting the first AC bus to the first generator is open; 
a second GLC selectively connecting the second AC bus to the second generator is open; and 
the ALC is open OR the first and second BTC's are both open.
CLAIM 11
A method of distributing power comprising:
supplying power to at least one of a first AC bus and a second AC bus from at least one of a first generator, a second generator and/or an auxiliary generator; and
automatically deploying a ram air turbine (RAT) if the first and second AC buses are powered off, 



wherein automatically deploying the RAT is only performed if a first and a second GLC's are open and a first bus tie contactor (BTC) a second BTC are both open or an auxiliary generator line contactor (ALC) is open, 



wherein automatically deploying the RAT is performed only if the following logical condition is met:
an air mode is detected for an aircraft onboard which the RAT is located;
the first generator line contactor (GLC) selectively connecting the first AC bus to the first generator is open;
the second GLC selectively connecting the second AC bus to the second generator is open; and 
the ALC is open OR the first and second BTC's are both open.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Edwards (US 2014/0125121) shows an electrical power generation system on an aircraft, assessing whether a first and a second electrical power source are able to provide the required electrical power in combination.
Iwashima (US 2015/0183385) shows an electric system stabilizing system for aircraft having the above configuration, the aircraft may include an auxiliary power unit (APU) and a ram air turbine (RAT).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH ORTEGA/Examiner, Art Unit 2832